            Case 2:18-cr-00131-RAJ Document 1308 Filed 05/18/20 Page 1 of 1




 1                                                           The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                       UNITED STATES DISTRICT COURT FOR THE
 7                       WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                        NO. CR18-0131 RAJ
10                           Plaintiff
                                                       ORDER GRANTING UNITED STATES’
11                    v.                               MOTION TO FILE A BRIEF IN EXCESS
                                                       OF TWELVE PAGES
12    LAMONT JEFFERY REYNOLDS,
13                           Defendant.
14
15         The Court, having reviewed the Motion of the United States to File a Brief in

16 Excess of Twelve Pages, and finding good cause, hereby states:
17       IT IS ORDERED that the Motion (Dkt. #1296) is GRANTED. The United States

18 may file a Response to Defendant Lamont Jeffery Reynolds’ Motion for Reduction in
19 Sentence Pursuant to 18 U.S.C. § 3582(c)(1) that does not exceed 23 pages in length.
20         DATED this 18th day of May, 2020.

21
22
                                                    A
23                                                  The Honorable Richard A. Jones
                                                    United States District Judge
24
25
26
27
28
     ORDER GRANTING UNITED STATES’ MOTION TO                           UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     FILE A BRIEF IN EXCESS OF TWELVE PAGES /
                                                                        SEATTLE, WASHINGTON 98101
     United States v. Reynolds, CR18-0131 RAJ - 1                             (206) 553-7970
